DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Jin at al. (US 2009/0220561 A1) teach a biocompatible nanostructure for performing cell culture comprising a nanotube array including a cylindrical wall and a membrane comprising a metal substrate from which the nanotubes of the nanotube array project (figures 1a and 1b).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a nanostraw cell culture system for long-term cell growth and transfection, the system comprising:
a nanostraw well insert device comprising a cylindrical wall, a membrane from which a plurality of nanostraws project; and a biocompatible adhesive connecting the membrane across a base of the cylindrical wall to form a well, wherein the nanostraws project into the well greater than 0.1 microns; and
an adapter configured to hold the nanostraw well insert device, the adapter comprising:
a base comprising a base electrode, wherein the based is configured to securely hold the cylindrical wall of the nanostraw well insert device so that the plurality of nanostraws are in fluid communication with a reservoir depot over the base electrode;
a cover comprising a top electrode, wherein the cover is configured to engage the base so that when a nanostraw well insert device is held within the base, the top electrode is separated from the base electrode with the nanostraw insert device enclosed there between;
a first electrical contact on an outer surface of the adapter, wherein the first electrical contact is in electrical communication with the base electrode; and
a second electrical contact on the outer surface of the adapter, wherein the second electrical contact is in electrical communication with the top electrode.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests a nanostraw well insert device for long-term cell growth an transfection, the device comprising: a cylindrical wall; a membrane through which a plurality of hafnia (HfO2) nanostraws project; and a biocompatible adhesive connecting the membrane across a base of the cylindrical wall to form a well, wherein the nanostraws project into the well for greater than 0.1 microns.
Regarding claim 18, the cited prior art neither teaches nor fairly suggests a method of culturing and transfecting cells, the method comprising: 
culturing one or more cells in a nanostraw well insert device, wherein the nanostraw well insert device comprises a cylindrical wall and a membrane extending across a base of the cylindrical wall to form a well, wherein a plurality of nanostraws project through the membrane and into the well greater than 0.1 microns; 
placing the nanostraw well insert device into a base of an adapter so that the plurality of nanostraws are in fluid communication with a reservoir depot in the base, wherein the reservoir depot is in electrical communication with a base electrode in the base; 
placing a cover over the base, wherein the cover comprises a top electrode, so that the top electrode extends into the nanostraw well insert device and the top electrode is separated from the base electrode with the nanostraw well insert therebetween;
applying a voltage between the base electrode and the top electrode to deliver a material from the reservoir depot, through the plurality of nanostraws and into the one or more cells; and
removing the nanostraw well insert from the adapter and culturing the one or more cells in the nanostraw well insert.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: VanDersarl et al. (US 9,266,725 B2) teach nanotube structures for accessing the intracellular space of a cell; Dickerson et al. (US 2018/0273978 A1) teach the delivery of biomolecules into cells through carbon nanotube arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796